Citation Nr: 0700698	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  05-08 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a compensable rating for right ear hearing 
loss prior to November 12, 2003.  

2.  Entitlement to a compensable rating for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from June 1966 to December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
April 2004.  A statement of the case was issued in February 
2005, and a substantive appeal was received in March 2005.  

By rating decision in April 2002, the RO granted service 
connection for impaired hearing of the right ear and assigned 
a noncompensable rating, effective from November 19, 1999.  
Service connection for left ear hearing loss was denied.  

The March 2004 rating decision (from which this appeal 
arises) granted service connection for left ear hearing loss, 
effective from November 12, 2003.  The RO then described the 
disability as bilateral hearing loss and assigned a 
noncompensable rating for bilateral hearing loss from 
November 12, 2003.  The RO effectively denied a compensable 
rating for right ear hearing loss prior to November 12, 2003.  
In view of these rating actions, the Board has described the 
issues as set forth on the first page of this remand. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a statement received in May 2005, the veteran indicated 
that he was scheduled for a VA hearing examination on August 
15, 2005, at the Albuquerque VA facility.  The veteran's 
representative noted in a statement received in December 2005 
that the August 2005 examination report was not associated 
with the veteran's file.  Appropriate action must be taken to 
obtain the report of any such VA examination before the Board 
may proceed with appellate review. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to obtain the report of any audiological 
examination conducted at the Albuquerque 
VA Medical Center in August 2005.  

2.  If no such VA audiological 
examination was conducted in August 2005, 
or if the RO determines that any such 
examination was not conducted in 
compliance with VA rating criteria, then 
the veteran should be scheduled for a 
comprehensive VA audiological examination 
for rating purposes.  

3.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and determine if 
the claims can be granted.  The veteran 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



